 Case 19-03242-sgj Doc 56 Filed 07/10/20                    Entered 07/10/20 11:08:32        Page 1 of 7



 Rakhee V. Patel                                            Julie Pettit
 State Bar No. 00797213                                     State Bar No. 24065971
 Jason A. Enright                                           The Pettit Law Firm
 State Bar No. 24087475                                     2101 Cedar Springs, Suite 1540
 WINSTEAD PC                                                Dallas, Texas 75201
 500 Winstead Building                                      Tel. (214) 329-0151
 2728 N. Harwood Street
                                                            Fax. (214) 329-4076
 Dallas, Texas 75201
                                                            jpettit@pettitfirm.com
 Telephone: (214) 745-5400
 Facsimile: (214) 745-5390
 Email: rpatel@winstead.com
 Email: jenright@winstead.com

 ATTORNEYS FOR RETICULUM
 MANAGEMENT, LLC


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In re:                                                 §
                                                        §          Case No. 19-31232-sgj7
 WILLIAM BERRY DEAN, III                                §
                                                        §          Chapter 7
                                                        §
           Debtor.                                      §

 RETICULUM MANAGEMENT, LLC,                             §
                                                        §
           Plaintiff,                                   §
                                                        §
 vs.                                                    §          Adversary No. 19-03242
                                                        §
 WILLIAM BERRY DEAN, III,                               §
                                                        §
           Defendant.                                   §



   PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION FOR PARTIAL SUMMARY
                              JUDGMENT


TO THE HONORABLE STACEY G. C. JERNIGAN, UNITED STATES BANKRUPTCY
JUDGE:

          Comes Now, Reticulum Management, LLC (“Reticulum” or the “Plaintiff”), and files this

reply in support of its motion for partial summary judgment seeking dismissal of William Berry



Plaintiff’s Reply in Support of its Motion for Partial Summary Judgment                             Page 1
 Case 19-03242-sgj Doc 56 Filed 07/10/20                   Entered 07/10/20 11:08:32           Page 2 of 7




Dean, III’s (“Dean” or the “Defendant”) fifth, sixth, and seventh affirmative defenses as well as

his counterclaim, and in support thereof, would respectfully show the Court the following:


                                     I.       Argument & Authorities

A.      Plaintiff is entitled to summary judgment on Defendant’s fifth affirmative defense.

        1.       Defendant’s fifth affirmative defense is inclusive of “res judicata, collateral

estoppel, issue preclusion, and claims preclusion.” See Doc. 14 at 10. As explained in Plaintiff’s

Brief, res judicata, also referred to as claim preclusion, is not applicable to adversary proceedings.

See Pl.’s Br. at 9. Defendant has not challenged this point, instead arguing solely that collateral

estoppel, also known as issue preclusion, is applicable. Since Plaintiff has established that

Defendant’s reliance on res judicata and claims preclusion is misplaced, and since Defendant has

seemingly abandoned these defenses, the Court should dismiss them with prejudice.

        2.       Next, Plaintiff is likewise entitled to summary judgment on Defendant’s defenses

of collateral estoppel and issue preclusion. To support these defenses, Defendant relies entirely on

his argument and evidence submitted in his motion for partial summary judgment and supporting

brief. See Response at 3. Indeed, Defendant adopted and incorporated by reference the arguments

and authorities contained in his motion for summary judgment and supporting brief and similarly

referred the Court to the evidence contained in his appendix thereto. Plaintiff therefore

incorporates herein by reference its response to Defendant’s motion for partial summary judgment

and its supporting brief and appendix. See Docs. 49, 50, and 51. For the reasons stated both in

Plaintiff’s Motion1 and in its response to Defendant’s motion for partial summary judgment,




        1
         The term “Motion” as used herein refers collectively to Plaintiff’s Motion for Partial Summary Judgment
and supporting brief filed as Docs. 30 and 31, respectively.


Plaintiff’s Reply in Support of its Motion for Partial Summary Judgment                                  Page 2
 Case 19-03242-sgj Doc 56 Filed 07/10/20                    Entered 07/10/20 11:08:32             Page 3 of 7




Defendant’s defenses of collateral estoppel and issue preclusion should be dismissed with

prejudice.

B.      Plaintiff is entitled to summary judgment on Defendant’s sixth affirmative defense.

        3.       Defendant’s sixth affirmative defense is inclusive of “offset, recoupment, credits,

[and] payments,” and yet Plaintiff focuses entirely on the one satisfaction rules as the basis for this

defense. Defendant therefore impliedly abandoned its defenses of offset, recoupment, credits, and

payment, and the Court should dismiss these defenses with prejudice.

        4.       As for the one satisfaction rule, Defendant has submitted no evidence showing that

Plaintiff has recovered any amount for its Claim.2 Defendant’s evidence on this point consists

entirely of settlement documents in connection to a Texas state lawsuit between Plaintiff and

Russell Watters. Included in those documents is a “Bill of Sale/Assignment of Right” (the “Bill of

Sale”) whereby Mr. Watters purchased “Claim 41” which was asserted by Plaintiff against Total

Operating, LLC ("Total Operating") in Bankruptcy Case No. 16-70245-hdh7. See Doc. 47-1 at 23.

The purchase price was $325,000 and the sale was otherwise on and subject to the conditions

contained in the Bill of Sale. See id.

        5.       Defendant, without further identifying Claim 41, then argues that Plaintiff’s Claim

against Defendant must be reduced by this $325,000 purchase price. While Defendant fails to

explicitly connect Claim 41 with Plaintiff’s Claim here, even if the Court assumes a connection

for the sake of argument, Defendant fails to acknowledge that Plaintiff’s Claim against Defendant,

and which is now the subject of this adversary proceeding, was excluded from the sale:




        2
         The term “Claim” as used herein refers to Claim No. 4 filed in the claims register for Defendant’s
bankruptcy case under Case No. 19-31232.


Plaintiff’s Reply in Support of its Motion for Partial Summary Judgment                                       Page 3
 Case 19-03242-sgj Doc 56 Filed 07/10/20                   Entered 07/10/20 11:08:32   Page 4 of 7




See Doc. 47-1 at 23. In other words, the $325,000 was explicitly not for Defendant's debt to

Plaintiff, which is the basis for Plaintiff's Claim in Defendant's bankruptcy case.

        6.       In any event, the larger conceptual problem with Defendant’s argument is that the

one satisfaction rule is to prevent multiple recoveries for the same injury. Yet the Bill of Sale was

not a recovery, it was a sale. Claim 41 in the Total Operating bankruptcy case was transferred to

Mr. Watters and was not reduced. Hence, Plaintiff agreed in the Bill of Sale that if it received

“funds subject to the assigned Right, [Plaintiff] will pay such sums to Buyer within 10 days of

receipt of same.” See Doc. 47-1 at 20. In contrast, the settlement of the causes of action asserted

between Mr. Watters and Plaintiff in the state court lawsuit involved no exchange of money. See

id. at 14. In sum, even if Plaintiff had sold its Claim to Mr. Watters (and, to be clear, Plaintiff did

not do so), then this would be an issue of standing and not of one satisfaction.

        7.       Ultimately, there simply is no evidence that Plaintiff has received any money

toward its Claim. The evidence submitted by Defendant is a settlement agreement which, on its

face, evidences no exchange of money, and a Bill of Sale which shows a purchase of a different

claim. Accordingly, the Court should dismiss Defendant’s sixth affirmative defense with

prejudice.

C.      Plaintiff is entitled to summary judgment on Defendant’s seventh affirmative defense.

        8.       Defendant, without explanation, states in his response that his sixth and seventh

affirmative defenses are based on the one satisfaction rule. See Response at 4. However,



Plaintiff’s Reply in Support of its Motion for Partial Summary Judgment                          Page 4
 Case 19-03242-sgj Doc 56 Filed 07/10/20                   Entered 07/10/20 11:08:32   Page 5 of 7




Defendant’s seventh affirmative defense states only: “Plaintiff has failed to mitigate any damages

it alleges it this proceeding despite having the opportunity to do so prior to Defendant’s bankruptcy

case.” Doc. 14 at 11. Additionally, it is unclear how the one satisfaction rule and the defense of

failure to mitigate intersect. Courts are not required to search the record for fact issues precluding

summary judgment. See Roberson v. McDonald Transit Associates, Inc., 574 Fed. Appx. 323, 325

(5th Cir. 2014). Here, Defendant has failed to point to any evidence supporting the elements of his

mitigation defense. Accordingly, the Court should dismiss Defendant’s seventh affirmative

defense with prejudice.

D.      Plaintiff is entitled to summary judgment on Defendant’s counterclaim.

        9.       Defendant presents two arguments as to why summary judgment on his

counterclaim, which is an objection to Plaintiff's Claim, should be denied: (1) Plaintiff’s

“settlement” with Russell Watters, and (2) Plaintiff’s contention that the Interim Award is not a

final order, having collateral estoppel effect.

        10.      First, Plaintiff has already explained that its sale of Claim 41 the Total Operating

bankruptcy case does not reduce its Claim in Defendant's bankruptcy case. The face of the Bill of

Sale says as much. Defendant’s mischaracterization of a transaction that he was not even a party

to is not competent evidence that can prevent summary judgment.

        11.      Second, the Court may apply collateral estoppel to the amount in an arbitration

award but also make its own independent findings for purposes of section 523 of the Bankruptcy

Code. See, e.g., Data Mountain Solutions, Inc. v. Giordano (In re Giordano), 472 B.R. 313, 330

(Bankr. E.D. Va. 2012). Defendant made clear in his answer that, should Plaintiff contend that the

Interim Award did not have preclusive effect, Defendant objects to Plaintiff’s Claim as to both

liability and amount because he alleges Plaintiff's Claim is unenforceable under applicable state




Plaintiff’s Reply in Support of its Motion for Partial Summary Judgment                         Page 5
 Case 19-03242-sgj Doc 56 Filed 07/10/20                   Entered 07/10/20 11:08:32   Page 6 of 7




law and the Bankruptcy Code. See Doc. 14 at 13. In other words, Defendant alleges that if he loses

on his collateral estoppel affirmative defense, he should still win because Plaintiff’s Claim is based

on the Interim Award, and the Claim is unenforceable under applicable law. Plaintiff moved for

summary judgment on this theory because Defendant describes a “Catch-22” that does not exist.

The Court may consistently refuse to give the Interim Award preclusive effect and may still allow

the Claim, and refuse to discharge a debt, based on that award. See e.g., In re Clem, 583 B.R. 329,

384 (Bankr. N.D. Tex. 2017); see also Universal Am. Barge Corp. v. J-Chem, Inc., 946 F.2d 1131,

1137 (5th Cir. 1991) (recognizing that “[t]he application of collateral estoppel from arbitral

findings is a matter within the broad discretion” of a federal district court). In any event, Defendant

did not otherwise respond to Plaintiff’s argument that a failure of Defendant’s collateral estoppel

defense does not defeat Plaintiff’s Claim as a matter of law.

        12.      As the only theories underlying Defendant’s counterclaim either lack evidentiary

support or are legally incorrect, the Court should dismiss Defendant’s counterclaim with prejudice.


                                       II.      Conclusion & Prayer

        For the foregoing reasons, the Court should grant Plaintiff’s motion for partial summary

judgment and dismiss Defendant’s counterclaim and his affirmative defenses of res judicata,

collateral estoppel, issue preclusion, claims preclusion, offset, recoupment, credits, payment, and

the single satisfaction rule. Plaintiff prays for all such further relief to which it may be justly

entitled.




Plaintiff’s Reply in Support of its Motion for Partial Summary Judgment                          Page 6
 Case 19-03242-sgj Doc 56 Filed 07/10/20                   Entered 07/10/20 11:08:32      Page 7 of 7




                                                             Respectfully submitted,

                                                             By:/s/ Julie Pettit
                                                             Rakhee V. Patel
                                                             State Bar No. 00797213
                                                             Jason A. Enright
                                                             State Bar No. 24087475
                                                             WINSTEAD PC
                                                             500 Winstead Building
                                                             2728 N. Harwood Street
                                                             Dallas, Texas 75201
                                                             (214) 745-5400 (Phone)
                                                             (214) 745-5390 (Facsimile)
                                                             rpatel@winstead.com
                                                             jenright@winstead.com

                                                             -and-

                                                             Julie Pettit
                                                             State Bar No. 24065971
                                                             The Pettit Law Firm
                                                             2101 Cedar Springs, Suite 1540
                                                             Dallas, Texas 75201
                                                             Tel. (214) 329-0151
                                                             Fax. (214) 329-4076
                                                             jpettit@pettitfirm.com

                                                             ATTORNEYS FOR RETICULUM
                                                             MANAGEMENT, LLC




                                          CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document

was served upon all counsel of record via ECF on July 10, 2020.



                                                                      /s/ Julie Pettit
                                                                      Julie Pettit




Plaintiff’s Reply in Support of its Motion for Partial Summary Judgment                          Page 7
